Title: To James Madison from Philip Freneau, 3 March 1815
From: Freneau, Philip
To: Madison, James


                    
                        Sir,
                        New York, March 3d. 1815
                    
                    When I mentioned in my few lines to You, dated from my residence in New Jersey on the 22d. of January last, the two Volumes of Poems publishing in this city by Mr. Longworth, I did really think to have had a small box of them at Washington by the middle of february at farthest, with a particular direction of a couple of copies to Yourself bound in an elegant manner. Finding, however, that the business went on slowly here, and a little vexed to be under the necessity of leaving my Solitude and the wild Scenes of Nature in New Jersey for the ever execrated streets and company of this Capital, I embarked near Sandy Hook in a snowstorm, about the last of January, and shortly after arrived here, fortunately unnoticed and almost unknown.
                    At my time of life, 63!!!, abounding however in all the powers of health and vigour, though I consider my poetry and poems as mere trifles, I was seriously out of humour on my arrival here to See my works delayed, as well from the Severity of the cold, which has been unremitting for more than a month past, and perhaps to Some other causes It would not be prudent here to explain. By my incessant exertions in spurring on the indolence of typography, the work, such as it is, is now finished, in two small Volumes of about 180 pages each. The moment they are out of the book binder’s hands, Mr. Longworth will forward You a Copy, and by the first Vessel to Alexandria, George Town, or Washington a Box of them to his Correspondents in those places. A copy or two of the Revolutionary poems will be forwarded to Your direction. I am sorry the copies You had were doomed to the flames, but the author had nearly suffered the same fate in the Year

1780. Yesterday I received from New Jersey a copy of Your friendly Letter of the 1st february: A Copy, I say, for my wife, or Some one of my four Girls, Daughters, would not forward me on the original, but keep it until my return for fear of accidents.
                    Tomorrow morning I embark again for Monmouth, and among other cares, when I arrive at my magical Grove, I shall hasten to exert all the poetical energy I may possess, on the grand Subject of the Repulse of the British Army from New Orleans. There is a subject indeed! far above my powers, I fear. If there be any thing in inspiration, it will be needful on such a theme. Eight hundred Lines in heroic measure I mean to devote to this animatory subject.
                    In due time You shall hear more from me on this business, if I am not anticipated by some one more musebeloved than myself. Hoping that all health and happiness may attend You, and that Your Libraries may in future escape the ravages and flames of Goths and Barbarians, I remain, dear Sir, Your obdt. humbe. Servt.
                    
                        
                            Philip Freneau
                        
                    
                